DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 2/17/2021, claims 1, 6, 10 and 14 were amended, claims 2, 5, 7, 11 and 15 were cancelled, and no claims were newly introduced. Accordingly claims 1, 3, 4, 6, 8-10, 12-14, 16-17 are currently pending in the application.
Allowable Subject Matter
Claims 1, 3, 4, 6, 8-10, 12-14, and 16-17 are allowed over prior art of record.
Most relevant prior art of record is Sonion (Humanizing The Digital Experience, TDK Developers Conference, September 17-8. 2018) hereinafter Sonion.
Regarding claim 1, Sonion teaches A MEMS (Micro-Electro-Mechanical System)-based bone conduction sensor (“Sonion Voice Pick Up (VPU) Sensor” on page 2, disposed on an ear-mounted device (VPU is disposed on earbud as shown in Fig. on Page 19), the MEMS-based bone conduction sensor comprising: a closed cavity (Fig. on Page 11 shows the cavity that encloses the Mass, Spring, MEMS microphone), within which the following components are disposed: a uniaxial or biaxial accelerometer sensor (Fig. on Page 21 shows the VPU with a unidirectional vibration sensor (in green broken line) arranged to be adjacent to bones of a human ear (Fig. on Page 19 shows how the VPU is configured and oriented to be in contact with the skin of the wearer of the earbud); an ASIC (application-specific integrated circuit processing chip coupled to the uniaxial or biaxial accelerometer sensor (Differential amplifier circuit included in the MEMS package as indicated by the data sheet of the ICS-40619 InvenSense and as shown to be used in the VPU on page 11, line 3) , the ASIC processing chip being provided with an output end for a vibration signal (the outputs of the differential amplifier configuration has a vibration plus and minus output pins as shown in the figure in Page 27),

The following is the reason for allowance of claim 1:
Sonion alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises a vacuum is contained in the cavity, the ASIC processing chip is provided with a time division multiplexing circuit interface,
Therefore claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 3, 4, 6, 8-10, 12-14, 16 and 17, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMMAR T HAMID/Examiner, Art Unit 2654